Title: From Benjamin Franklin to [Pierre-Joseph Perreau], 22 April 1777
From: Franklin, Benjamin
To: Perreau, Pierre-Joseph


Reverend Sir,
Passy, April 22. 1777
Mr. Mercley whom your Reverence mentions as having made Promises to Monsieur your Brother, was employ’d as a Merchant to purchase some military Stores for the Congress, but I know of no Authority he had to engage Officers of the Marine, or to make any Promises to such in our Behalf. I have not myself, (as I have already had the Honour of telling your Reverence) the least Authority from the Congress, to make Promises to Officers to encourage their going to America; and since my Arrival in France I have constantly dissuaded all who have applied to me, from undertaking the Voyage, as I knew how difficult it would be for them to find Employment, a few Engineers and Officers of the Artillery excepted, who are gone. Nevertheless, if your Brother continues resolv’d to go thither, at his own Expence, and the Risque of finding or not finding Employment which I cannot advise him to do, I will give him Letters of Introduction to Gentlemen there, recommending him to their Civilities; but I must at the same time caution him against having any Reliance on those Letters as a means of procuring him a Command in our Armies, since I am by no means sure they will have any such Effect. I will, if you please, give him a Letter to Gen. Washington; but then I should have the State of his Services to enclose; and if accompanied with Recommendations from some General Officers of Note, it will be so much the better. My Door is never shut to your Reverence when I am at home, as I am almost every Evening. With great Respect I have the Honour to be Your Reverence’s most obedient and most humble Servant. 
B F
Bishop of Tricomie
 
Notation: Letter to Bishop of Tricomie
